Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on April 15, 2022, have been carefully considered.  Claims 1-4, 10-12, and 17-19 have been canceled.
No new claims have been added; claims 5-9 and 13-16 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on January 10, 2020.

Withdrawn Rejections
	The following rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ cancellation of claims 1-4, 10-12, and 17-19:
	a. The 35 U.S.C. 103 rejection of claims 1-4, 10-12, and 17-19 as being unpatentable over “New Hydrides REScSiH and REScGeH (RE = La, Ce): Structure, Magnetism, and Chemical Bonding,” by Bernard Chevalier et al. (Applicants’ submitted art);
	b. The 35 U.S.C. 103 rejection of claims 1-4, 10-12, and 17-19 as being unpatentable over “Review on magnetic and related properties of RTX compounds,” by Sachin Gupta et al.; and 
	c. The 35 U.S.C. 103 rejection of claims 1-4 and 19 as being unpatentable over Gruen et al. (U. S. Patent No. 4,142,300).

Allowable Subject Matter
Claims 5-9 and 13-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:.
Neither of the cited references of record teach nor suggest the limitations of Applicants’ claims, regarding the presence of a transition metal supported on the RTX compounds.  Applicants submitted prior art, “Tiered Electron Anions in Multiple Voids of LaScSi and Their Applications to Ammonia Synthesis," by Jiazhen Wu et al., teach the limitations of claims 5-9 and 13-16; however, this reference has an availability date of July 31, 2017 (“published online”), and a publication date of September 1, 2017 (per Applicants’ Information Disclosure Statement), which are subsequent to Applicants’ foreign priority date of July 12, 2017.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732